Citation Nr: 1741425	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1984 to July 1987.  The Veteran had additional service in the United States Army Reserve until January 1992.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has bilateral hearing loss which began during active service and has persisted since.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty for training (INACDUTRA) or for an injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(24)(B)-(C) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

Service connection for chronic diseases, such as sensorineural hearing loss may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to the first element of service connection, the presence of a current disability, the Veteran's hearing loss disability satisfies the criteria under 38 C.F.R. § 3.385.  VA audiological testing in June 2008 confirms that he does have a bilateral hearing loss disability for VA purposes and the Veteran was diagnosed with bilateral sensorineural hearing loss.

As to in-service incurrence of disease or injury, the Veteran has provided competent and credible statements that his duties as a tank crewmember in service exposed him to acoustic trauma and hazardous noise levels.  Further, a service treatment record audiogram dated March 1989 (which is annotated as a retention examination) shows the Veteran manifested 25 decibels of hearing loss in the right ear at 4000 hertz.  The U.S. Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the Veteran's competent and credible testimony and the March 1989 audiogram, the Board finds there is sufficient evidence of acoustic trauma and noise exposure to demonstrate in-service injury, either during the Veteran's initial period of active duty, or later during ACDUTRA or INACDUTRA in the Army Reserve.

Thus, the remaining question is whether the Veteran's hearing loss is causally related to his complaints of acoustic trauma in service.  With regard to nexus, the Board notes that the evidence conflicts.
The appeal was remanded in January 2013 and March 2017 because June 2008 and February 2016 VA examiners based their opinions on inaccurate factual premises.  An additional opinion was obtained in March 2017.  

For a two reasons, however, the Board finds the examination inadequate.  First, while the Board notes that the March 2017 VA examiner provides rationale in regard to a March 1987 audiogram, no such audiogram exists.  Second, the VA examiner's rationale in determining that the Veteran's hearing loss is less likely than not related to service is unclear.  She appears to suggest that a threshold shift of 25dB in the right ear in 1987 was not likely a permanent shift, because she would have then expected the Veteran's right ear in 2016 to be worse than the left ear, but the opposite is true.  The examiner identified no underlying basis for such an assertion.  Because the examiner did not provide a decipherable analysis in support for her opinion, the Board affords it no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The is, however, credible evidence of hearing loss since service.  The Veteran has reported a post-service occupation involving little or no exposure to acoustic trauma; while in-service he served as a tank crewmember, a military occupational specialty with a high risk of exposure to hazardous noise.  The March 1989 service audiogram shows 25 decibels of hearing loss, indicative of some level of impaired hearing shortly after service.  See Hensley, supra.  The Veteran also submitted a December 2009 statement from C.L.B.G., who affirmed that he noticed a problem with the Veteran's hearing after service.  As indicated above, the Board finds the Veteran credible as to his assertions of in-service noise exposure and symptoms of hearing loss since service.  

Based on the Veteran's credible statements and affording the benefit of reasonable doubt, the evidence is in relative equipoise as to whether his claimed hearing loss disability was incurred in service.  Service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


